IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-511-CR


BRAULIO PLASENCIA,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 93-051, HONORABLE ANTONIO CANTU, JUDGE PRESIDING
 


PER CURIAM
	Braulio Placencia seeks to appeal from a judgment of conviction for aggravated
sexual assault.  The punishment is imprisonment for twenty-five years.
	Sentence was imposed in this cause on March 24, 1994.  No motion for new trial
was filed.  Notice of appeal was filed on September 1, 1994, four months after it was due.  Tex.
R. App. P. 41(b)(1).  No extension of time for filing notice of appeal was requested.  Tex. R.
App. P. 41(b)(2).  There is nothing in the record to indicate that notice of appeal was properly
mailed to the district clerk within the time prescribed by rule 41(b)(1).  Tex. R. App. P. 4(b). 
Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte v. State, 860
S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).
	The appeal is dismissed. 


Before Chief Justice Carroll, Justices Jones and Kidd;
    Chief Justice Carroll Not Participating
Appeal Dismissed
Filed:   October 19, 1994
Do Not Publish